Citation Nr: 0210982	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for a scar of the left 
middle finger.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan; subsequent to this rating decision, 
jurisdiction over the veteran's claims folders was 
transferred to the RO in Cleveland, Ohio.  

When the case was most recently before the Board in May 2002, 
it was remanded to afford the veteran a video conference 
hearing.  The veteran failed to report, without explanation, 
for a video conference hearing scheduled in August 2002.  He 
has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's left middle finger scar is not poorly 
nourished, tender, painful or productive of any functional 
limitation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left middle 
finger scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, subsequent to the RO's most recent consideration 
of the issue on appeal, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
For the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA was in effect when the RO most recently considered 
the veteran's claim.  Although the claims file does not 
reflect that the veteran has been provided with the specific 
language of the VCAA provisions or its implementing 
regulations, a review of the procedural documentation shows 
that in the statement of the case issued in March 1994 the 
veteran was provided with the regulatory language governing 
the evaluation of service-connected disabilities, 
specifically the diagnostic criteria utilized in determining 
the proper rating to be assigned to scars.  Moreover, in the 
January 1994 rating decision, the March 1994 statement of the 
case, and in multiple supplemental statements of the case, 
the RO advised the veteran as to the evidence considered in 
connection with his appeal and as to the reasons for the 
denial of a compensable rating for his left middle finger 
scar.  Furthermore, the veteran testified at a personal 
hearing in July 1994, and was later afforded the opportunity 
to testify before the Board.  He failed, without good cause 
to report for later scheduled hearings and did not request 
rescheduling.  The veteran is currently unrepresented.  He 
has, however, been afforded notice of his right to 
representation and opportunity to obtain such, but has not 
evidenced any intent to do so. 

The Board also notes that development requested in the 
Board's December 1998 remand, to include obtaining a 
contemporary VA examination and additional medical records, 
has been accomplished, to the extent possible.  See  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board specifically 
notes that in furtherance of that remand the RO advised the 
veteran, via a letter dated in February 1999, as to the need 
for a complete medical history to identify and locate 
additionally pertinent VA and non-VA treatment records so 
that VA could continue to assist the veteran in obtaining 
such in connection with his claim. 

In July 2002, the RO advised the veteran that his appeal was 
being returned to the Board for disposition.  At that time 
the RO advised the veteran as to the procedures for 
submitting additional evidence, requesting a further hearing, 
or appointing a new representative.  The veteran did not 
respond.  Nor has the veteran identified any outstanding 
evidence or information that could be obtained to 
substantiate this claim.  The Board is also unaware of any 
such outstanding evidence or information.  

For the reasons set out above, the Board finds that the facts 
pertinent to this claim have been properly developed and that 
no further development is required to comply with the VCAA or 
the implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a more in-depth discussion herein.

In brief, the RO granted service connection for a scar of the 
left middle finger by rating decision dated in November 1971 
and assigned a noncompensable evaluation that has remained in 
effect to date.  The RO considered service medical records 
showing the veteran to have been treated for a gunshot wound 
to the left middle finger.  Available service medical records 
are negative for indication of any involvement of the joints, 
bones, muscles or nerves of the left middle finger or hand.  
No defects or abnormalities of the left middle finger were 
noted on the examination completed at separation from 
service.  Moreover, although the veteran complained of left 
finger soreness at the time of the VA examination conducted 
in March 1971, the examiner noted that the veteran retained 
complete movement of the left fingers, and that there was 
evidence of good sensation and circulation.  

A review of the extensive post-service medical records 
associated with the claims files reflects that the veteran 
was seen for psychiatric complaints and for physical problems 
unrelated to his left middle finger for decades following 
service and did not further pursue the question of the rating 
assigned to his left middle finger until July 1993.  

In connection with a VA scars examination conducted in 
November 1993, the veteran reported he had no problems with 
his left middle finger scar.  The examiner noted a punctate 
scar of the left middle finger, without any tendon, nerve or 
artery injuries.  The examiner stated that the scar was not 
tender or painful on objective demonstration.

In his substantive appeal received in May 1994, and at his 
hearing in July 1994, the veteran argued that his left middle 
finger scar interfered with his range of motion and caused 
pain.  Extensive medical records have since been associated 
with the claims file; however, such reports of 
hospitalization, examination and outpatient treatment are 
negative for complaints, findings or medical conclusions 
relevant to the veteran's left middle finger.

In January 2001 the veteran did appear for a VA examination 
specific to his left middle finger scar.  X-rays at that time 
showed no abnormality of the left middle finger.  The veteran 
complained of aching, pain and tenderness in his hand.  He 
reported problems with repetitive use, gripping and grabbing.  
Physical examination showed the left middle finger scar to be 
well-healed, without evidence of soft tissue damage or bone 
damage.  The veteran demonstrated excellent grip and grasp 
and was able to move his fingers to his palm normally, with 
normal strength and dexterity.  The examiner also noted 
normal function in the flexor extensor tendons.  There was 
note of a bit of increased sensation in the tip of the middle 
third finger, without note of any resulting functional 
impairment.  

Currently applicable regulations provide that a 10 percent 
evaluation is assigned for superficial scars that are poorly 
nourished with repeated ulceration or that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  Other scars are to be 
rated on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  In every 
instance where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The Board here takes note of amendments to the criteria for 
rating the skin effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial but tender and painful scars; and for unstable 
scars (characterized by a frequent loss of skin covering the 
scar).  67 Fed. Reg. 49,596 (July 31, 2002), to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804.  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part.  
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7805.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA 
cannot, however, apply the change in regulation prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (April 10, 2000).

The Board emphasizes that the only evidence of motion 
limitation, pain or other functional impairment of the left 
middle finger scar in this case consists of the veteran's own 
arguments.  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
his own opinions on medical diagnoses competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, although as a 
lay person he is competent to report symptomatology 
associated with his left middle finger injury, his complaints 
have not been objectively verified by any competent medical 
evidence.  Rather, the service medical discharge examination 
report , initial VA examination report, and subsequent 
reports of VA examination are all consistent in noting the 
absence of any motion limitation of the left middle finger.  
Such medical evidence does not document objective findings of 
tender or painful scarring on the left middle finger and is 
completely negative for any note of ulceration.  The Board 
also notes as significant the absence of left middle finger 
complaints made in connection with the veteran's ongoing 
physical and mental health treatment over the many years 
since service, and the description of the veteran's left 
middle finger scar as superficial and only several 
centimeters in size.  The objective evidence shows that the 
veteran's left middle finger scar healed well without 
residual impairment demonstrated during the many years post 
service.

There is, in sum, no competent medical evidence of objective 
signs of any motion limitation, or adherence, pain, 
tenderness or ulceration of the left middle finger scar.  
There are, in fact, no competent medical indications that the 
veteran's left middle finger scar is not healed and without 
resulting functional limitation.  As such, a compensable 
evaluation is not warranted under the existing rating 
criteria.  Moreover, even if the changes to the Schedule were 
to be applied to this claim, such provide no basis for 
assignment of a compensable evaluation as the veteran's left 
middle finger scar is clearly not shown to be more than 144 
square inches in size so as to warrant assignment of a 10 
percent rating in the absence of objective evidence of motion 
limitation, involvement of the underlying muscle, etc., pain, 
tenderness, etc.  

The basis for the denial herein is the absence of any 
objectively evidenced functional impairment attributable to 
the veteran's left middle finger scar.  Neither the current 
regulatory criteria nor the criteria effective August 30, 
2002, provide a basis for a higher rating.  As such, the 
veteran is not prejudiced by the Board's consideration of the 
matter at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
However, insofar as the competent medical evidence of record, 
to include service medical records and post-service VA 
records of treatment and evaluation, are entirely consistent 
in noting no nerve, joint or muscle involvement coincident to 
the in-service left middle finger injury, there is no basis 
for consideration of alternate diagnostic codes under the 
Schedule.  


ORDER

Entitlement to a compensable rating for a scar of the left 
middle finger is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

